DETAILED ACTION
Applicant's amendment filed 02 November 2021 in response to the request by the Examiner is acknowledged with appreciation.  Claims 2-9, 14, and 25-34 have been cancelled.  Claims 1, 10, 11, 17, and 22-24 have been amended.  Claims 35-47 have been added.  Claims 1, 10-13, 15-24 and 35-47 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements filed 29 September 2021 and 01 November 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Election/Restriction
Applicant’s election without traverse of Group I, claims 1, 3, 8-13, and 15-24, with a species election of clone 34 in the reply filed on 29 September 2021 is acknowledged.  The elected species was free of prior art.  The search has therefore been extended to all species within Group I.  All claims directed to Groups II, III, and IV have now been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims as amended all recite as a component an antibody moiety that specifically binds a complex between HLA-A02 and the histone H3 peptide set forth in SEQ ID NO: 7.  The 
The revised claims recite constructs that comprise all six CDRs of the claimed antibody moieties and recite that the antibody moiety binds HLA-A02 in complex with the H3 histone peptide set forth in SEQ ID NO: 7.  The claimed antibody moieties therefore comprise structural features (the six CDRs of the VH+VL pair) that correlate with the recited binding function.  As discussed during the interview, a recitation that the antibody moiety binds a particular MHC+peptide complex does not preclude the claims from also encompassing binding by a recited antibody to related MHC+peptide complexes.  For example, Figure 1B shows that antibodies binding HLA-A02+SEQ ID NO: 7 and comprising the recited CDRs can also bind related HLA-A02+peptide complexes.  

Claims 1, 10-13, 15-24 and 35-47 are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643